CORNELIUS, Justice,
concurring.
I do not agree that the negligence of a third party justifies an instruction on unavoidable accident, and the majority opinion does not say that it does.
I do believe, however, that in this case there is an inference that the cookie may have gotten on the floor and may have lain there without anyone’s negligence. Therefore, the instruction was proper on that basis. The complete lack of evidence that anyone put the cookie there raises an inference that it got there without anyone’s negligence — e.g., perhaps vibrations caused it to fall, it simply slipped off the shelf, or without anyone’s negligence, it simply fell out of someone’s package or cart. Thus, an instruction on unavoidable accident was proper.